Exhibit 10.2






ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC
ONCOR ELECTRIC DELIVERY COMPANY LLC
1616 Woodall Rogers Freeway
Dallas, Texas 75202
[ ], 2016
NextEra Energy, Inc.
EFH Merger Co., LLC
700 Universe Blvd.
Juno Beach, Florida 33408
Attention: Mark Hickson
Re:    Oncor Letter Agreement
Ladies and Gentlemen:
Reference is made to that certain Agreement and Plan of Merger, dated as of July
29, 2016 (the “Merger Agreement”), by and among (i) Energy Future Holdings
Corp., a Texas corporation (the “Company”), (ii) Energy Future Intermediate
Holding Company LLC, a Delaware limited liability company (“EFIH” and, together
with the Company, the “Sellers”), (iii) NextEra Energy, Inc., a Florida
corporation (“Parent”), and (iv) EFH Merger Co., LLC, a Delaware limited
liability company (“Merger Sub” and, together with Parent, the “Purchasers”),
which agreement has been approved by the board of directors of the Company, the
board of managers of EFIH and the board of directors of Parent and the manager
of Merger Sub and will be submitted for approval by the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”). In addition,
reference is made to the amended Plan of Reorganization (the “Plan of
Reorganization”) attached to the Merger Agreement and filed or to be filed with
the Bankruptcy Court on or about the date hereof by Parent, the Company, EFIH
and other Debtors (as defined below) in connection with the Chapter 11 Cases (as
defined below), which, among other things, provided for the transactions
contemplated by the Merger Agreement. Upon the terms and conditions of the
Merger Agreement, among other things, the Purchasers plan to acquire, pursuant
to certain transactions described therein (the “Purchase”), direct or indirect
equity interests in the Company and EFIH that indirectly represent all of the
outstanding equity interests in Oncor Electric Delivery Holdings Company LLC
(“Oncor Holdings”) and at least 80.03% of the outstanding equity interests in
Oncor Electric Delivery Company LLC (“Oncor” and, together with Oncor Holdings
and their respective Subsidiaries, the “Oncor Entities”). A full and complete
copy of the Merger Agreement (including the Plan of Reorganization, which is
attached as an exhibit thereto) has been provided to Oncor Holdings and Oncor.





--------------------------------------------------------------------------------






WHEREAS, the Oncor Entities are “ring-fenced” from the Sellers and their
Affiliates (as defined below), as a result of which, among other things, (i) the
boards of directors of Oncor Holdings and Oncor are comprised of a majority of
independent directors and (ii) certain arrangements are in place to maintain the
separateness of the business and operations of the Sellers from the business and
operations of the Oncor Entities (such limitations collectively, the
“Ring-Fence”);
WHEREAS, in furtherance of the Purchase and in light of the Ring-Fence, the
Order on Rehearing entered in PUCT Docket No. 34077, the limited liability
company agreements (as amended) of Oncor Holdings and Oncor (the “LLC
Agreements”), the 2007 Separation Agreement (as defined below) and the Investor
Rights Agreement (as defined below), the Sellers have requested that Oncor
Holdings and Oncor enter into this letter agreement (this “Letter Agreement”)
and have provided their prior written consent, as the sole shareholder of Oncor
Holdings (in the case of EFIH) and as the direct or indirect 80.03% equity
interest holders of Oncor, and if the Merger Agreement or the Purchase
Transactions (defined below) are designated as a conflict matter by the board of
directors of EFIH, the consent of Mr. Cremens, the director on the EFIH board of
directors appointed in the Bankruptcy Court to consider on behalf of EFIH
matters as to which a conflict may exist with EFH and/or its other affiliates
(the “EFIH Disinterested Director”), to Oncor Holdings and Oncor with respect to
their entry into and performance of this Letter Agreement;
WHEREAS, this Letter Agreement sets forth certain rights and obligations of the
Oncor Entities and the Purchasers to cooperate in the manner set forth herein
with respect to initial steps to be taken in connection with the Merger and the
IPO Conversion Plan (the “Purchase Transactions”);
WHEREAS, this Letter Agreement is not intended to give either Purchaser,
directly or indirectly, the right to control or direct the operations of any
Oncor Entity prior to the receipt of all approvals required by the Bankruptcy
Court, the PUCT (as defined below) and other Governmental Entities (as defined
below) and the consummation of the Purchase Transactions (if and when such
transactions are consummated);
WHEREAS, Oncor Holdings and Oncor (i) have not endorsed or approved the IPO
Conversion Plan (as defined below) or the other transactions proposed by the
Purchasers and (ii) are not parties to the Merger Agreement and have not
approved and are not required to approve the Merger Agreement;
WHEREAS, Purchasers will be the primary advocates in the PUCT on their proposal
to acquire Oncor and Oncor Holdings, and Oncor Holdings and Oncor have agreed to
use reasonable best efforts to make a single filing by the parties seeking prior
approval by the PUCT of the Purchase Transactions; and have also agreed to allow
Parent, subject to the terms of this Letter Agreement, to lead the PUCT approval
process, in close cooperation with Oncor.








Page 2

--------------------------------------------------------------------------------





WHEREAS, Oncor Holdings and Oncor have agreed to certain narrowly-defined
limitations set forth herein with respect to their operations in the ordinary
course of business from and after the date the Bankruptcy Court has entered an
order approving the Merger Agreement (such date, the “Approval Date”) and prior
to the Purchase Closing Date (as defined below), and they have preserved the
right to take reasonable actions consistent with prudent industry practices to
respond to emergency situations and/or to comply and respond to any requirement,
or reasonable request, in a Governmental Request or Order (as defined below);
and
WHEREAS, in exchange for the agreements of Oncor Holdings and Oncor in this
Letter Agreement, Purchasers have agreed to certain commitments set forth herein
with respect to the implications of the Purchase Transaction for Oncor Holdings,
Oncor and their employees;
NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:
Section 1.Definitions.
(a)Capitalized terms used in this Letter Agreement but not defined herein have
the respective meanings ascribed to them in Exhibit A. All capitalized terms
used but not defined herein or in Exhibit A shall have the meanings ascribed to
them in the Merger Agreement. In the event that a term defined herein or in
Exhibit A is defined and ascribed a different meaning in the Merger Agreement,
the definition provided herein or in Exhibit A, as applicable, shall control.
(b)Each term below has the meaning ascribed to such term in the Section set
forth opposite such term:
Defined Term
Section
2007 Separation Agreement
Exhibit A
2016-2017 Plan
§3(a)
Actions
Exhibit A
Affiliate
Exhibit A
Alternative Proposal
§4(e)(i)
Applications
§5(a)(iv)
Bankruptcy and Equity Exception
Exhibit A
Approval Date
Recitals
Bankruptcy Court
Preamble
Benefit Plan
Exhibit A
Business Day
Exhibit A
Chapter 11 Cases
Exhibit A
Code
§3(a)(xii)
Company
Preamble
 
 
 
 



Page 3

--------------------------------------------------------------------------------





Defined Term
Section
Confidentiality Agreement
Exhibit A
Continuation Period
§8(a)
Contract
Exhibit A
control
Exhibit A
Costs
Exhibit A
Debtors
Exhibit A
Early Financing Date
13(b)
EFIH
Preamble
EFIH Disinterested Director
Recitals
Environment
Exhibit A
ERISA
Exhibit A
FCC/FERC Applications
§5(a)(iv)
Financing
§13(a)
Indemnified Parties
Exhibit A
Independent Director
§16(a)
Interim Period
§3(a)
Investor Rights Agreement
Exhibit A
IPO Conversion
Exhibit A
IPO Conversion Plan
Exhibit A
IRS
Exhibit A
Key Regulatory Terms
§5(a)(v)
Knowledge
Exhibit A
Law
Exhibit A
Lenders
Exhibit A
Letter Agreement
Recitals
License
Exhibit A
Lien
Exhibit A
LLC Agreements
Recitals
Merger
Exhibit A
Merger Agreement
Preamble
Merger Sub
Preamble
Nominating Committee
Preamble
Oncor Preamble
§16(b)(i)
Oncor Entities
Preamble
Oncor Employee
§8(a)
Oncor Holdings
Preamble
Oncor Material Contract
§3(a)(xv)
Oncor TSA
§3(a)(vii)
Parent
Preamble
Permitted Alternative Proposal
§4(e)(ii)
Person
Exhibit A
Plan of Reorganization
Preamble
Plan Support Agreement
Exhibit A
Private Letter Ruling
Exhibit A



Page 4

--------------------------------------------------------------------------------





Defined Term
Section
Prospectus
Exhibit A
PUCT Filing
§5(a)(iii)
Purchase
Preamble
Purchase Closing Date
§3(a)
Purchase Transactions
Recitals
Purchasers
Preamble
Registration Statement
Exhibit A
Regulatory Filings
Exhibit C
Reorganized TCEH
Exhibit A
Reorganized TCEH Spin-Off
Exhibit A
Representatives
§4(a)
Required Financial Information
§13(a)
Ring-Fence
Recitals
Ruling Request
Exhibit A
SEC
Exhibit A
Securities Act
Exhibit A
Sellers
Preamble
Special Independent Director
§16(b)(ii)
Special Member
§16(d)
Subsidiary
Exhibit A
Tax
Exhibit A
Tax Return
Exhibit A
Termination Date
Exhibit A



Section 2.Representations and Warranties of Oncor Holdings and Oncor. As of the
date hereof Oncor Holdings and Oncor hereby represent and warrant to the
Purchasers as follows:
(a)Organization, Good Standing and Qualification. Each of Oncor Holdings and
Oncor is a limited liability company duly formed, validly existing and in good
standing under the Delaware Limited Liability Company Act and has all requisite
limited liability company power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted and is
qualified to do business and is in good standing as a foreign limited liability
company in each jurisdiction where the ownership, leasing or operation of its
assets or properties or conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to prevent, materially
impair or materially delay the ability of Oncor Holdings








Page 5

--------------------------------------------------------------------------------





or Oncor to perform the actions contemplated by, and to fulfill its obligations
under, this Letter Agreement.
(b)Corporate Authority. Oncor Holdings and Oncor have each approved by all
necessary limited liability company action the execution and delivery of this
Letter Agreement and the actions contemplated hereby to be taken by the Oncor
Entities. Each of Oncor Holdings and Oncor has all requisite limited liability
company power and authority and has taken all limited liability company action
necessary in order to execute, deliver and perform its obligations under this
Letter Agreement. This Letter Agreement has been duly executed and delivered by
each of Oncor Holdings and Oncor and is a valid and binding obligation of Oncor
Holdings and Oncor. This Letter Agreement is enforceable against each of Oncor
Holdings and Oncor in accordance with its terms, subject, as to the enforcement
of remedies, to the Bankruptcy and Equity Exception.
(c)No Conflicts. Except as “previously disclosed” (as such term is defined in
Section 17(l) hereof), as of the date hereof, the execution, delivery and
performance by Oncor Holdings and Oncor of this Letter Agreement does not and
will not constitute or result in (i) a breach or violation of, or a default
under, or otherwise contravene or conflict with, the certificate of formation of
Oncor or Oncor Holdings, the LLC Agreements or the comparable governing
documents of any other Oncor Entity (ii) with or without notice, lapse of time
or both, a breach or violation of, or a default under, or the creation of a Lien
on any of the assets of Oncor Holdings or Oncor or any of their Subsidiaries
pursuant to, any Contract binding upon Oncor Holdings or Oncor or any of their
Subsidiaries, or their respective assets, or any License held by Oncor Holdings
or Oncor or any of its Subsidiaries or to which Oncor Holdings or Oncor or any
of their Subsidiaries, or any of their respective assets, is subject or (iii) a
violation of any Law to which Oncor Holdings or Oncor or any of their
Subsidiaries, or any of their respective assets is subject, except, in the case
of clause (ii) or (iii) above, for any such breach, violation, termination,
cancellation, default, creation, acceleration, consent, loss or change as would
not, individually or in the aggregate, reasonably be expected to prevent,
materially impair or materially delay the ability of Oncor Holdings or Oncor to
fulfill its obligations under this Letter Agreement.
Section 3.Interim Operation.
(a)Each of Oncor Holdings and Oncor covenants and agrees as to itself and each
of its Subsidiaries that, during the period (the “Interim Period”) commencing on
the Approval Date and ending on the earlier of the date of the consummation of
the Purchase and other transactions contemplated by the Merger Agreement (the
“Purchase Closing Date”) or the Termination Date, except (i) as otherwise
required or specifically permitted by the provisions of this Letter Agreement,
(ii) as otherwise materially consistent with the plan for 2016 and 2017
contained in the May 2016 updated long range business plan of Oncor (the
“2016-2017 Plan”) that was provided








Page 6

--------------------------------------------------------------------------------





to the Purchasers (including as to any action or the incurrence of any costs or
expenses provided for therein), (iii) as Parent may approve in writing (such
approval, not to be unreasonably withheld, delayed or conditioned), or (iv) as
required, or reasonably requested without solicitation, by any Governmental
Request or Order, provided that the Oncor Entities shall provide prompt notice
to the Purchasers of any such Governmental Request or Order, (x) the businesses
of Oncor Holdings, Oncor and their respective Subsidiaries shall be conducted,
in all material respects, in the ordinary course of business consistent with the
2016-2017 Plan, (y) each of Oncor Holdings, Oncor and their respective
Subsidiaries shall use its reasonable best efforts to preserve intact, in all
material respects, its business organization and relationships with employees,
customers, suppliers and Governmental Entities and (z) each of Oncor Holdings
and Oncor shall not and shall not permit any of its respective Subsidiaries to:
(i)(A) adopt any change in its certificate of formation or limited liability
company agreement or other applicable governing instruments, (B) adopt any
change in the composition, size or governance (including titles or powers for
any director) of its board of directors, board of managers or other similar
governing body (or any committee thereof), or (C) create any committee of its
board of directors, board of managers or other similar governing body or expand
the powers of any existing committee;
(ii)merge or consolidate with any other Person;
(iii)adopt a plan of complete or partial liquidation, dissolution,
restructuring, recapitalization or other reorganization;
(iv)make any acquisition of any asset, Person or business for a purchase price
in excess of $10,000,000, in the aggregate, other than in the ordinary course of
business and consistent in all material respects with the 2016-2017 Plan;
(v)issue, sell, pledge, dispose of, grant, transfer, lease, license, guarantee,
encumber or authorize the issuance, sale, pledge, disposition, grant, transfer,
lease, license, guarantee or encumbrance of any of its equity interests, or
securities convertible or exchangeable into or exercisable for any such equity
interests, or any options, warrants or other rights of any kind to acquire any
such equity interests or such convertible or exchangeable securities convertible
or exchangeable into such equity interests;
(vi)make any loans, advances or capital contributions to or investments in any
Person in excess of $5,000,000, in the aggregate (other than loans, advances or
capital contributions to or investments in any direct or indirect wholly owned
Subsidiary of Oncor in the ordinary course of business and consistent in all
material respects with the 2016-2017 Plan);




Page 7

--------------------------------------------------------------------------------





(vii)declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to any equity interests
(except for (A) dividends paid by any direct or indirect wholly owned Subsidiary
of Oncor to Oncor or to any other direct or indirect wholly owned Subsidiary of
Oncor, (B) distributions or other payments made with respect to taxes pursuant
to the Amended and Restated Tax Sharing Agreement, dated as of November 5, 2008,
to which the Company, EFIH, Oncor Holdings and Oncor are parties (the “Oncor
TSA”), (C) Oncor’s or Oncor Holdings’ issuance of cash dividends as permitted by
their respective LLC Agreements, including Section 17 of the LLC Agreement of
Oncor and Oncor Holdings, in the case of clauses (A), (B) and (C), made in the
ordinary course of business and consistent in all material respects with the
2016-2017 Plan, or (D) distributions or other payments made of amounts received
pursuant to Section 11 hereof if the Purchase Transactions are not consummated
and this Letter Agreement is terminated) or enter into any agreement with
respect to the voting of its equity interests or take any action that would
result in Oncor Holdings or any of its Subsidiaries becoming subject to any
restriction not in existence on the date hereof with respect to the payment of
distributions or dividends;
(viii)reclassify, split, combine, subdivide, redeem, purchase or otherwise
acquire or offer to repurchase, redeem or otherwise acquire, directly or
indirectly, any of its equity interests or securities convertible or
exchangeable into or exercisable for any of its equity interests, or any
options, warrants, or other rights of any kind to acquire any such equity
interests or such convertible or exchangeable securities;
(ix)repurchase, redeem, defease, cancel, prepay, forgive, issue, sell, incur, or
announce, offer, place, or arrange for the incurrence of, or otherwise acquire
any indebtedness for borrowed money or any debt securities or rights to acquire
debt securities, of any Oncor Entity, or assume, guarantee or otherwise become
responsible for such indebtedness of another Person (other than a wholly owned
Subsidiary of Oncor) to the extent that, in each case, such action would (A)
violate Oncor’s existing debt to equity capitalization ratio (60/40) as
established by order of the PUCT, (B) violate any of Oncor’s existing debt
agreements, (C) prevent, materially impair or materially delay the ability of
Oncor Holdings or Oncor to fulfill their obligations under this Letter Agreement
or (D) not be made in the ordinary course of business and consistent in all
material respects with the 2016-2017 Plan;
(x)(A) other than as previously disclosed, grant any Person any increase in
compensation or benefits other than in the ordinary course of business and
consistent in all material respects with the 2016-2017 Plan, (B)












Page 8

--------------------------------------------------------------------------------





grant any Person any new, or increase in, change in control, severance or
termination pay other than in the ordinary course of business and consistent in
all material respects with the 2016-2017 Plan, (C) establish, adopt, enter into,
amend in any material respect or terminate any Assumed Plan or related agreement
thereunder (or any plan that would be an Assumed Plan if in existence on the
date hereof (or related agreement thereunder)), in each case, other than in the
ordinary course of business and consistent in all material respects with the
2016-2017 Plan, (D) take any action to accelerate the time of vesting, funding
or payment of any compensation or benefits under any Assumed Plan or related
agreement thereunder (or any plan that would be an Assumed Plan if in existence
on the date hereof (or related agreement thereunder)) other than as required by
the terms (in existence on the date hereof) of such plan or agreement, (E) grant
any new awards, or enhance any outstanding awards, under any Assumed Plan or
related agreement thereunder (or any plan that would be an Assumed Plan if in
existence on the date hereof (or related agreement thereunder)) other than in
the ordinary course of business and consistent in all material respects with the
2016-2017 Plan, (F) withdraw or transfer any assets from the Rabbi trust which
relates to the Oncor Supplemental Retirement Plan or (G) enter into or amend any
CBA, memorandum of understanding, side letter or other written or oral agreement
with a labor union, works council or similar organization, except in the case of
the foregoing clauses (A) through (G) for actions required pursuant to the terms
of any Benefit Plan or related agreement thereunder in effect on the date
hereof, necessitated by the terms of the Split Participant Agreement or in
accordance with the terms and conditions of this Letter Agreement or applicable
Law;
(xi)hire any new employees, or transfer, terminate (other than for cause) or
promote any Oncor Employee, except in the ordinary course of business and
consistent in all material respects with the 2016-2017 Plan;
(xii)make any material changes with respect to its financial accounting methods,
principles, policies, practices or procedures, except as required by Law or by
changes in U.S. generally accepted accounting principles;
(xiii)other than actions with respect to (A) audits or other Tax proceedings
previously disclosed or (B) any action to accelerate the recognition of
cancellation of indebtedness income that previously has been deferred pursuant
to Section 108(i) of the Internal Revenue Code of 1986, as amended (the “Code”),
in each case, only and to the extent such actions are made in the ordinary
course of business and consistent in all material respects with the 2016-2017
Plan and would not adversely affect Parent in any material respect, make
(excluding any elections made (1) in the ordinary course of business or






Page 9

--------------------------------------------------------------------------------





(2) under Section 168(k) of the Code) or change any material Tax election,
change any material method of Tax accounting, settle or compromise any material
Tax liability, claim or assessment or agree to an extension or waiver of the
limitation period to any material Tax claim or assessment, grant any power of
attorney with respect to material Taxes (other than any power of attorney
granted to the Company or an employee of the Company or the Company’s
Affiliates), enter into any closing agreement with respect to any material Tax
or refund or amend any material Tax Return, in each case, other than as required
by Law; provided, however, that nothing in this Letter Agreement shall affect
the rights of Oncor Holdings or Oncor under the Oncor TSA, including the ability
of Oncor Holdings or Oncor to consent to any action to be taken by the Company
pursuant to the Oncor TSA;
(xiv)other than as previously disclosed, waive, release, assign, settle or
compromise any pending or threatened claim or Action against any of the Oncor
Entities (A) for an amount in excess of $10,000,000 except to the extent made in
the ordinary course of business and consistent in all material respects with the
2016-2017 Plan, (B) that entails the acceptance or imposition of any material
restrictions on the business or operations of any of the Oncor Entities or (C)
by a Governmental Entity except to the extent made in the ordinary course of
business and consistent in all material respects with the 2016-2017 Plan;
(xv)transfer, sell, lease, license, mortgage, pledge, surrender, encumber,
divest, cancel, abandon or allow to lapse or expire or otherwise dispose of any
asset, product line or business of the Oncor Entities with a fair market value
in excess of $5,000,000, in the aggregate, other than (A) in the ordinary course
of business and materially consistent with the 2016-2017 Plan or (B) any
mortgage, pledge or similar encumbrance granted pursuant to any Oncor Entity’s
existing secured debt facilities and indentures or otherwise in connection with
any incurrence of debt permitted by Section 3(a)(ix) above;
(xvi)other than as previously disclosed, or unless otherwise permitted pursuant
to this Section 3(a) or otherwise in the ordinary course of business, enter
into, terminate (other than at the end of its term), renew or materially extend
or amend any Oncor Material Contract or Contract that, if in effect on the date
hereof, would be an Oncor Material Contract; or waive any material contractual
right of any of the Oncor Entities or liability or obligation owing to any Oncor
Entity under any Oncor Material Contract (for purposes of this clause (xvi), the
term “Oncor Material Contract” means any Contract, other than a Benefit Plan,
that (A) would be required to be filed by Oncor as a “material contract” as such
term is defined in item 601(b)(10) of Regulation S-K of the Securities Act, (B)
imposes any material restriction on the right of an






Page 10

--------------------------------------------------------------------------------





Oncor Entity to compete with any other Person or to engage or compete in any
line of business or in any geographic area) or (C) the performance of which
would cause a material increase in costs or capital expenditures as compared to
the 2016-2017 Plan);
(xvii)other than as previously disclosed, enter into any Contract that contains
a change of control or similar provision that would (A) be an Oncor Material
Contract or (B) require payments in excess of $5,000,000 in the aggregate to the
counterparties thereto, in each case in connection with the consummation of the
Purchase Transactions that would not otherwise be due;
(xviii) deviate from executing the 2016-2017 Plan, except to the extent any such
deviation (A) is reasonably necessary or advisable in response to natural
disasters, acts of God, fires, terrorist attacks, or changes in regulatory
requirements, (B) arises from third party transmission cost of service updates
or adjustments, changes in tax Law, revenue changes due to weather, pension
obligations related to third party actuarial analyses or fluctuations in
electricity usage or demand, (C) is carried out pursuant to a requirement, or
reasonable request without solicitation, in a Governmental Request or Order or
(D) does not, or would not reasonably be expected to, cause the 2016-2017 Plan
not to be achieved in any material respect, provided that Oncor and Oncor
Holdings shall provide Parent with prior notice if reasonably practicable (or,
to the extent permitted under Section 3(b) or to the extent prior notice is not
reasonably practicable, subsequent notice) of any deviation carried out as
permitted in accordance with clause (A), (B) or (C);
(xix)fail to maintain in full force and effect material insurance policies
covering any Oncor Entity and its respective properties, assets and businesses
in a form and amount consistent with past practice and materially consistent
with the 2016-2017 Plan; provided, however, that nothing herein shall impair or
restrict Oncor Holdings and Oncor from determining, in their reasonable
commercial judgment, the form or amount of such insurance;
(xx)take any action under the Oncor Holdings LLC Agreement that requires the
approval or consent of the Company or EFIH;
(xxi)take any action that requires the approval or consent of Oncor Holdings
under the Oncor LLC Agreement; or, in the case of Oncor Holdings, exercise its
rights, if any, to permit Oncor to take any such actions; or
(xxii)agree, authorize or commit to do any of the foregoing.
(b)Notwithstanding anything in clauses (i) through (xxii) of Section 3(a) to the
contrary, in order (i) to prevent the occurrence of, or mitigate the existence
of, an




Page 11

--------------------------------------------------------------------------------





emergency situation involving endangerment of life, human health, safety, the
Environment or material property, equipment or other assets or (ii) to comply
with or otherwise appropriately respond to any requirement, or reasonable
request without solicitation, in a Governmental Request or Order, any Oncor
Entity may take reasonable actions consistent with prudent industry practices
that would otherwise be prohibited pursuant to Section 3(a); provided, however,
that Oncor and Oncor Holdings shall provide Parent with notice of such emergency
situation or Governmental Request or Order as soon as reasonably practicable
after obtaining Knowledge thereof.
(c)Nothing contained in this Letter Agreement is intended (i) to give either
Purchaser, directly or indirectly, the right to control or direct the operations
of any Oncor Entity prior to the Purchase Closing Date or (ii) modify or amend
the obligations of the parties under either LLC Agreement.
Section 4.Alternative Proposals.
(a)Notwithstanding anything to the contrary herein, except as specifically
permitted by Section 4(c) with respect to a Permitted Alternative Proposal,
during the Interim Period, Oncor Holdings and Oncor shall not, shall cause each
of their respective Subsidiaries not to, and shall cause the directors,
officers, employees, investment bankers, attorneys, accountants and other
advisors, consultants, agents or representatives of any Oncor Entity
(collectively, “Representatives”) not to, (i) initiate, solicit, propose,
knowingly encourage or knowingly induce, the submission of, any Alternative
Proposal; provided, however, that an Oncor Entity may interact with its
equityholders in order to satisfy its fiduciary obligations and its obligations
pursuant to the LLC Agreements and the Investor Rights Agreement and may, in
response to communications from (without otherwise limiting the provisions of
this Section 4) any of its direct equityholders or any third party who makes or
seeks to make an unsolicited Alternative Proposal, make available public and
non-public information (but only if such equityholder or third party has
executed a confidentially agreement with Oncor on terms no less favorable in the
aggregate to the Oncor Entities than terms of the Confidentiality Agreement) so
long as such Oncor Entity promptly provides or makes available to the Purchasers
such non-public information made available to such equityholder or third party
(to the extent it has not already been provided or made available to the
Purchasers), (ii) enter into, maintain or continue negotiations with any Person
with respect to, any Alternative Proposal, or (iii) enter into any written
letter of intent, agreement in principle or other agreement (whether or not
legally binding and whether or not oral or written) with respect to an
Alternative Proposal. In addition, during the Interim Period, Oncor Holdings and
Oncor shall promptly advise Parent in writing of any Alternative Proposal,
including, unless prohibited by applicable Law, the material terms and
conditions of such Alternative Proposal (including any subsequent material
modification to such material terms and conditions) and the identity of the
Person making the same. Unless






Page 12

--------------------------------------------------------------------------------





prohibited by applicable Law, Oncor Holdings and Oncor shall keep Parent
reasonably informed on a reasonably current basis of the status and material
details (including material modifications) of any Alternative Proposal. During
the Interim Period, neither Oncor Holdings nor Oncor shall enter into any
agreement with any Person which prohibits any Oncor Entity from providing
information to the Purchasers that they are expressly entitled to receive from
Oncor Holdings or Oncor in accordance with this Section 4(a); provided, that for
all purposes of this Letter Agreement, the reasonable best efforts of Oncor
Holdings and Oncor shall not include the expenditure of any fees or expenses or
the undertaking of, or response to, any action, suit, claim, cause of action or
other form of litigation.
(b)As of the date hereof, Oncor Holdings and Oncor represent that they are not
in negotiations with any Person with respect to any Alternative Proposal and
there is no agreement in force that would prevent Oncor Holdings or Oncor from
complying with their respective obligations under Section 4(a).
(c)Notwithstanding anything to the contrary contained in Section 4(a), any of
Oncor Holdings and Oncor and their Subsidiaries may, but only upon the request
of the Company or EFIH, (i) negotiate with stakeholders of the Debtors,
facilitate and document the terms of a Permitted Alternative Proposal and (ii)
enter into an agreement or agreements with the stakeholders of the Debtors
regarding support for and/or financing of such Permitted Alternative Proposal;
provided, however, that other than any required disclosure to the Purchasers
hereunder, the Oncor Entities shall use reasonable best efforts (x) to keep
confidential any solicitation, negotiation, facilitation, and documentation by
the applicable Oncor Entities of a Permitted Alternative Proposal and (y) to
enter into confidentiality agreements with any counterparty to any agreement
regarding support for and/or financing of a Permitted Alternative Proposal,
which confidentiality agreement provides that the existence and terms of such
Alternative Proposal shall be kept confidential and shall not be publicly
disclosed, except in each case to the extent required by applicable Law or
pursuant to such confidentiality agreements (including any “cleansing”
provisions set forth in such confidentiality agreements) as determined by the
applicable Oncor Entities in their sole and absolute discretion.
(d)Notwithstanding anything to the contrary contained in Section 4(c), such
provisions shall not be construed to permit, and Oncor Holdings and Oncor and
their Subsidiaries shall not, and shall cause their respective Representatives
not to, make or support any filings with or submissions or inquiries to any
Governmental Entity, including the PUCT, the FCC and the FERC, or make or
support any public statements with respect to any Alternative Proposal or any
Permitted Alternative Proposal at any time during the Interim Period; provided,
however, that the Oncor Entities and their Representatives may (i) respond to
requests, communications, or directives received from any Governmental Entity,
whether in writing or otherwise,






Page 13

--------------------------------------------------------------------------------





with respect to any Alternative Proposal or Permitted Alternative Proposal, and
(ii) take such action as required, or reasonably requested without solicitation,
by a Governmental Request or Order with respect to such Alternative Proposal or
Permitted Alternative Proposal. The Oncor Entities shall, unless otherwise
prohibited by Law, provide prompt notice to the Purchasers of any requests,
communications or directives received by them of the type described in clause
(i) or (ii) above and keep the Purchasers reasonably informed on a reasonably
prompt basis of material developments in connection therewith to the extent not
prohibited by applicable Law or confidentiality agreements with third parties.
(e)For purposes of this Letter Agreement:
(i)“Alternative Proposal” means any inquiry, proposal, expression of interest or
offer from or by a Person other than the Purchasers or their respective
representatives (or, to the extent that the Purchasers consent in writing to any
Affiliate of the Purchasers being treated in the same manner as the Purchasers,
any such Affiliate of the Purchasers) with respect to (i) a merger, acquisition,
consolidation, dissolution, equity investment, liquidation, winding up,
reorganization, tender offer, recapitalization, plan of reorganization or
liquidation, joint venture, partnership, restructuring, asset purchase, share
purchase, share exchange, business combination or similar transaction regarding
the Company, EFIH, Oncor Holdings or Oncor or one or more of their Subsidiaries
or any of their assets, properties or businesses, (ii) any other transaction in
which any Person would acquire in any manner any direct or indirect equity
interests in Oncor Holdings or Oncor or any of their assets, properties or
businesses or (iii) any other transaction that is inconsistent in any material
respect with, or an alternative that prevents consummation of, the Purchase
Transactions.
(ii)“Permitted Alternative Proposal” means any Alternative Proposal but with
respect to which members of Oncor who hold at least a majority of the
outstanding units representing limited liability company interests in Oncor have
delivered to Oncor Holdings and Oncor (with a copy to the Purchasers) a written
notice (i) requesting that Oncor enter into, maintain or continue discussions or
negotiations with one or more third parties and (ii) certifying that, in the
case of a notice delivered by Oncor Holdings, the Company and EFIH are permitted
to cause Oncor Holdings to deliver such request under the terms of the Merger
Agreement and Plan Support Agreement.
Section 5.Filings; Other Actions; Notification.
(a)Cooperation.
(i)Subject to the terms and conditions set forth in this Letter Agreement, the
Oncor Entities shall use their respective reasonable best efforts to cooperate
with and assist the Purchasers and to take or cause to be taken all






Page 14

--------------------------------------------------------------------------------





actions, and to do or cause to be done, and assist and cooperate with the
Purchasers in doing, all things reasonably requested by the Purchasers to
negotiate, prepare and file as promptly as reasonably practicable all
documentation to effect all necessary notices, reports and other filings and
assist the Purchasers in obtaining as promptly as reasonably practicable all
consents, registrations, approvals, permits and authorizations necessary to be
obtained from any third party and/or any Governmental Entity in connection with
the Purchase Transactions.
(ii)Subject to the terms and conditions set forth in this Letter Agreement,
including Section 5(a)(xi), each party hereto shall use its reasonable best
efforts to file with the FERC a joint application for the FERC Approval as
promptly as reasonably practicable following the Approval Date; provided,
however, that to meet such filing date, each party shall have furnished to the
other parties in a timely fashion, all documents, pleadings, testimony and other
information sufficient for the FERC filing to be made.
(iii)Subject to the terms and conditions set forth in this Letter Agreement,
including Section 5(a)(xi), each party hereto shall use its reasonable best
efforts to submit to the PUCT a single filing (on behalf of the parties) in
which the Purchasers will seek prior approval by the PUCT of the Purchase
Transactions (the “PUCT Filing”) as promptly as reasonably practicable following
the Approval Date. In furtherance of the foregoing, each party shall have
furnished to the other parties in a timely fashion, all documents, pleadings,
testimony and other information sufficient for the PUCT Filing to be made.
(iv)In connection with any PUCT Filing or application submitted to the FCC or
FERC with respect to the Purchase Transactions (together, the “FCC/FERC
Applications” and, together with the PUCT Filing, the “Applications”), Oncor
Holdings and Oncor shall not be required to endorse, or cause any of their
Subsidiaries to endorse, as their or their Subsidiaries’ own strategy or take
actions to support any modification of their or their Subsidiaries’ strategy and
business plan that Oncor Holdings or Oncor, as applicable, determines in good
faith that it would not support as being in the best interest of Oncor if the
Purchase Transactions were not to be completed; provided, however, that nothing
in this Section 5(a)(iv) shall affect any Oncor Entity’s obligation to include
the Key Regulatory Terms or the items set forth on Schedule 6.3(a)(vi) of the
Parent Disclosure Letter set forth in Exhibit D, as applicable, in the
Applications. Nothing contained in this Section 5(a)(iv) is intended to give
Parent or Merger Sub, directly or indirectly, the right to control or direct any
Oncor Entity’s operations.








Page 15

--------------------------------------------------------------------------------





(v)Each of Oncor and Oncor Holdings agrees that (A) the Applications shall
include the information concerning the Purchase Transactions, the Oncor
Entities, and the Purchasers required by applicable Laws of the State of Texas
and other applicable jurisdictions, (B) the Applications and any amendments or
supplements thereto shall include the key terms and undertakings set forth in
Exhibit C (the “Key Regulatory Terms”) and the items set forth in Exhibit D to
the extent applicable to such Applications and the jurisdictions relevant
thereto and such additional agreements or commitments by the Purchasers as the
Purchasers believe, after consultation with the Oncor Entities, are advisable to
obtain the PUCT Approval, FERC Approval or FCC Approval, (C) it will cooperate
with the efforts of the Purchasers to seek approval of the Key Regulatory Terms
and the items set forth in Exhibit D, (D) no Oncor Entity shall accept any
agreements, commitments or conditions in connection with the Purchase
Transactions pursuant to any settlement or other agreement with any Governmental
Entity without the prior written consent of Parent and (E) prior to termination
of this Letter Agreement, it will not withdraw any filing made by it in
connection with the Purchase Transactions without the prior written consent of
Parent, such consent not be unreasonably withheld, conditioned or delayed.
Notwithstanding any provision in this Letter Agreement, neither Oncor Holdings
nor Oncor have taken any position in regards to any action, proposed action, or
approvals sought relating to the equity interests held by Texas Transmission, or
any of the items set forth in Exhibit D.
(vi)Subject to the terms and conditions set forth in this Letter Agreement, each
party hereto shall appear formally (including by providing testimony) or
informally before any Governmental Entity if reasonably requested by the other
parties hereto or required by such Governmental Entity in connection with any
filings contemplated by this Letter Agreement.
(vii)Subject to applicable Law and clauses (c) and (e) of this Section 5
relating to the exchange of information and the protection of legal privilege,
each of the parties hereto shall provide the other parties hereto a reasonable
opportunity to review in advance and, to the extent practicable, each will
consult with the other parties hereto on and consider in good faith the views
and comments of the other parties hereto in connection with, all material
information relating to the Oncor Entities that appears in any filing made with,
or written materials or written testimony submitted to, or oral presentations or
testimony made to any Governmental Entity in connection with the Purchase
Transactions. In exercising the foregoing rights and performing the foregoing
obligations, each party hereto shall act reasonably, promptly and as reasonably
practicable.








Page 16

--------------------------------------------------------------------------------





(viii)Each party hereto agrees not to schedule, to the extent reasonably
practicable, any substantive meetings or substantive communications with the
PUCT or the FERC regarding the Purchase Transactions without giving the other
parties hereto or their respective Representatives a reasonable opportunity to
participate in such meeting or communication to the extent permitted by such
Governmental Entity, and in any event the parties hereto shall keep each other
reasonably apprised of all material substantive communications with Governmental
Entities of which such party is aware regarding the Purchase Transactions.
(ix)In connection with the Purchase Transactions, Purchasers will be the primary
advocates in the PUCT on their proposal to acquire Oncor, will lead the efforts
to obtain PUCT approval, subject to the terms of this Letter Agreement, and in
good faith and close cooperation with Oncor will take the lead in: (A) the
scheduling and conducting of all formal meetings with all Governmental Entities
and the staffs thereof, (B) the coordination, terms, commitments, requests, and
making of the Applications (and any amendment or supplement thereto), subject to
Section 5(a)(xi), and the process for obtaining any consents, registrations,
approvals, permits and authorizations of any Governmental Entity, in each case,
as may be necessary or advisable in connection with the Applications, filings
and approvals contemplated by this Letter Agreement, and (C) the resolution of
any investigation or other inquiry of any Governmental Entity (and the staffs
thereof), including the PUCT, in each case, as may be necessary or advisable in
connection with the Applications, filings and approvals contemplated by this
Letter Agreement. Prior to making any decisions pursuant to the preceding
sentence, Parent shall consult in good faith with the Oncor Entities with
respect to such decisions and consider in good faith the views of the Oncor
Entities.
(x)The Oncor Entities shall use their reasonable best efforts to cooperate with
respect to Purchasers’ efforts to obtain the Private Letter Ruling requested in
the Ruling Request.
(xi)Nothing in this Section 5(a) shall (A) prevent, limit or restrict an Oncor
Entity or its Affiliates from interacting, communicating or making filings or
applications with, or resolving any investigation or other inquiry of, any
agency or other Governmental Entity in the ordinary course of business related
to matters other than the Purchase Transactions, (B) prevent, limit or restrict
an Oncor Entity or its Affiliates from responding to unsolicited inquiries
related to the Purchase Transactions from any agency or other Governmental
Entity or interacting with any such agency or other Governmental Entity in
response to unsolicited communications related to the Purchase Transactions
initiated by any such Person, or (C) require an Oncor Entity or any officer,
director,






Page 17

--------------------------------------------------------------------------------





employee or Representative of an Oncor Entity to take any action that would
violate any applicable Law or rule of any Governmental Entity, provided, that
each Oncor Entity will provide Parent with a reasonable advance opportunity to
review and comment upon any written communication, filing or application related
to the Applications and the Oncor Entities will consider in good faith the views
of Parent in connection with all such written communications, filings or
applications. For avoidance of doubt Oncor shall prepare, present and have final
approval over any testimony or presentations that will be proffered or given to
any Governmental Entity by any Oncor officers, directors, employees or
representatives and any responses to discovery, Oncor pleadings, any
presentation of evidence, or other communications between any Oncor Entity and
any Governmental Entity, including in connection with the filings referenced in
clauses (ii) through (iv) above (except that such filings shall be prepared in
accordance with and contain the provisions required by the applicable provisions
of this Section 5).
(xii)Notwithstanding anything herein to the contrary, if the Merger Agreement
has been terminated, each of Oncor and Oncor Holdings may defer performance of
its obligations under this Section 5(a) or may withdraw any application or
filing previously made by Oncor. Further, Oncor shall be entitled, following
notice to and consultation with the Purchasers, to withdraw any application or
filing previously made by Oncor with any Governmental Entity pursuant to this
Section 5 in order to comply with any requirement, or reasonable request without
solicitation, in a Governmental Request or Order, provided that Oncor’s board of
directors determines in good faith after consultation with its outside financial
advisors and outside legal counsel, and based on advice of such counsel, that
not withdrawing any such application or filing would be inconsistent with its
fiduciary duties.
(b)Information. Subject to applicable Laws and Section 5(e), Oncor and Oncor
Holdings, on the one hand, and the Purchasers, on the other hand, shall, upon
request by the other, furnish such party with all reasonably requested
information concerning itself, its Subsidiaries, directors, officers and
equityholders and such other matters as may be reasonably necessary or advisable
in connection with any statement, filing, notice or application made by or on
behalf of any Purchaser, Oncor or Oncor Holdings or any of their respective
Subsidiaries to or with any third party and/or any Governmental Entity in
connection with the Purchase Transactions, including any information reasonably
requested by Parent for inclusion in any Registration Statement.
(c)Status. Subject to applicable Laws and Section 5(e), and the instructions of
any Governmental Entity, each party hereto shall keep the other parties
reasonably apprised of the status of the filings and applications made pursuant
to this




Page 18

--------------------------------------------------------------------------------





Section 5, including, upon reasonable request, promptly furnishing the other
parties with copies of notices or other communications received by any party
hereto from any Governmental Entity with respect to the Purchase Transactions.
(d)Terms and Conditions. Notwithstanding the obligations set forth in this
Section 5, but subject to the other obligations set forth in this Letter
Agreement, Parent and Merger Sub shall make all determinations with respect to
any term or condition in connection with obtaining the FCC Approval, the FERC
Approval and the PUCT Approval or any approval or consent of a Governmental
Entity sought by the Purchasers in connection with the Purchase Transactions
(whether arising due to a change in Law after the date of this Letter Agreement
or otherwise). In addition, each of Oncor Holdings and Oncor acknowledges and
agrees that the Purchasers shall have the right to approve or disapprove of any
settlement with respect to the FCC Approval, the FERC Approval, and the PUCT
Approval.
(e)Confidentiality. Notwithstanding the foregoing, all information disclosed
pursuant to this Section 5 shall be subject to the Confidentiality Agreement and
nothing in this Section 5 shall require any party (i) to violate any of its
binding obligations with respect to confidentiality, (ii) to disclose any
privileged information or (iii) to fail to comply with any requirement, or
reasonable request without solicitation, in a Governmental Request or Order;
provided, that, as applicable, each party shall, to the extent permitted by
applicable Law, provide notice to other parties that any information is being
withheld pursuant to this provision and shall use their respective reasonable
best efforts to find a mutually agreeable solution to any such confidentiality
and/or privilege concerns, including, if applicable, by sharing privileged
information as requested pursuant to a common interest agreement with respect to
the Applications to be mutually agreed and executed between the applicable
parties.
Section 6.Access and Reports. Subject to applicable Law, upon reasonable notice,
each of Oncor Holdings and Oncor shall, and each shall cause its Subsidiaries
to, afford the officers and other Representatives of Parent reasonable access,
during normal business hours throughout the Interim Period, to its executive
officers, properties, books, contracts and records and, during such period, each
of Oncor Holdings and Oncor shall, and each shall cause its Subsidiaries to,
furnish to Parent information in its control concerning its business,
properties, facilities, operations and personnel as Parent reasonably requests,
in each case solely to the extent reasonably necessary to effect the Purchase
Transactions; provided that no investigation pursuant to this Section 6 shall
(a) unreasonably interfere with the ongoing operations of any Oncor Entity or
(b) affect or be deemed to modify any representation or warranty made by an
Oncor Entity herein; and provided, further, that the foregoing shall not require
any Oncor Entity to (i) permit any inspection, or to disclose any information,
that in the reasonable judgment of such Oncor Entity would result in the
disclosure of any trade secrets of third parties or violate any of its or any of
its Subsidiaries’ obligations with respect to confidentiality if such Oncor
Entity shall have used reasonable best efforts to furnish such


Page 19

--------------------------------------------------------------------------------





information in a manner that does not result in any such disclosure or
violation, including obtaining the consent of such third party to such
inspection or disclosure, (ii) disclose any privileged information of the Oncor
Entities if such Oncor Entity shall have used reasonable best efforts to furnish
such information in a manner that does not result in the loss of such privilege
(including, if applicable, by sharing privileged information as requested
pursuant to a common interest agreement with respect to the Applications to be
mutually agreed and executed between the applicable parties), (iii) permit any
invasive environmental investigation or sampling, including a Phase II
environmental assessment or (iv) require disclosure of information that it
reasonably determines is competitively sensitive information, including detailed
information with respect to transmission development projects, or relates to
facilities and infrastructure security procedures. All requests for information
made pursuant to this Section 6 shall be directed to the individuals set forth
in Exhibit E. All such information shall be governed by the terms of the
Confidentiality Agreement.
Section 7.Publicity. The Oncor Entities and the Purchasers shall consult with
one another prior to issuing any press releases or making any other public
announcements with respect to this Letter Agreement or any filings with the
Securities and Exchange Commission or submissions to the Bankruptcy Court that
specifically relate to this Letter Agreement; provided, however, that nothing
herein shall restrict or otherwise limit any party from making any disclosures
that such party determines is required by applicable Law.
Section 8.Employees and Employee Benefits.
(a)During the period commencing at the Effective Time and ending on the two-year
anniversary of the Effective Time (the “Continuation Period”), Parent and the
Surviving Company shall cause Oncor or Oncor Holdings to provide each individual
who is an employee of Oncor prior to and as of the Effective Time (each, an
“Oncor Employee”) with (i) a base salary or wage rate that is no less favorable
than that provided to such Oncor Employee immediately prior to the Effective
Time, (ii) aggregate incentive compensation opportunities that are substantially
comparable, in the aggregate, to those provided to such Oncor Employee
immediately prior to the Effective Time and (iii) employee benefits that are
substantially comparable, in the aggregate, to those provided to such Oncor
Employee immediately prior to the Effective Time.
(b)During the Continuation Period, the Oncor Entities shall not, and Parent and
the Surviving Company shall cause each of the Oncor Entities not to, implement
any material involuntary workforce reductions (with respect to either field or
corporate personnel) of the Oncor Employees.
(c)From and after the Effective Time, each of Oncor Holdings and Oncor shall,
and Merger Sub shall exercise all rights as a direct or indirect equityholder of
Oncor Holdings and Oncor to cause Oncor Holdings and Oncor to, fully satisfy,
fulfill and discharge any obligations to current and former Oncor Employees
under the




Page 20

--------------------------------------------------------------------------------





Assumed Plans; provided that, nothing herein shall prevent the amendment or
termination of any such plans in accordance with their terms by Oncor Holdings
and/or Oncor, and Oncor Holdings and Oncor shall each continue to have any
rights, privileges or powers under the Assumed Plans.
(d)Notwithstanding any other provision of this Section 8 with respect to any
Oncor Employee immediately following the Effective Time whose terms and
conditions of employment are covered by a CBA, the terms and conditions of such
Oncor Employee’s employment shall be governed by the terms of the applicable
CBA.
(e)Each party hereto hereby acknowledges that, with respect to any employee
listed on Exhibit F hereto, (i) a “change in control” or “change of control”
within the meaning of each Assumed Plan in which such employee is a participant
or to which such employee is a party will occur as a result of the consummation
of the Purchase Transactions, and (ii) whether a termination of employment that
occurs with respect to such employee constitutes a termination for “good reason”
or “without cause” will be determined under the terms of such Assumed Plan.
Notwithstanding the foregoing, Oncor shall request each of such executives to
execute a valid and non-revocable waiver of his or her right to terminate his or
her employment for an event specified under items (c) and (f) of the definitions
of "Good Reason" specified in the Third Amended and Restated Oncor Executive
Change in Control Policy or "Good Reason" specified in the Oncor Amended and
Restated Key Employee Change in Control Plan, as applicable.
(f)In the event that any Oncor Employee becomes a participant in any employee
benefit plan of Parent or its Subsidiaries, Parent shall use commercially
reasonable efforts to cause any employee benefit plans in which such Oncor
Employee is entitled to participate to take into account for purposes of
eligibility and vesting thereunder, service of such Oncor Employees with Oncor
Holdings or Oncor, as applicable, prior to the Effective Time as if such service
were with Parent or its Subsidiaries to the extent provided in accordance with
the terms of such employee benefit plans (except (i) with respect to any Oncor
Employee who incurs a break in service after the Closing Date and is
subsequently hired, such service will only be credited to the extent such
service would have been credited and/or restored in accordance with the terms of
a comparable benefit plan immediately prior to the Closing Date, or (ii) to the
extent that it would result in (A) a duplication of benefits, (B) benefit
accruals under any defined benefit pension plan (other than utilizing such years
of service in order to satisfy any requirements for future benefit accrual only
under any defined benefit pension plan), or (C) service accrual for any purpose
under any post-retirement welfare benefit plan).  
(g)The provisions of this Section 8 are solely for the benefit of the parties to
this Letter Agreement, and no Oncor Employee or former Oncor Employee or any
other individual associated therewith shall be regarded for any purpose as a
third




Page 21

--------------------------------------------------------------------------------





party beneficiary of this Letter Agreement, and nothing herein shall (i) be
construed as an amendment to any Benefit Plan for any purpose, (ii) give any
Oncor Employee or former Oncor Employee or any other individual associated
therewith or any employee benefit plan or trustee thereof or any other third
person any right to enforce the provisions of this Section 8 or (iii) obligate
the Surviving Company, Oncor Holdings, Oncor or any of their respective
Affiliates (A) to, subject to Section 8(a)(iii) and as provided in the Amended
and Restated Split Participant Agreement, maintain any particular benefit plan,
(B) to retain the employment of any particular employee or (C) to refrain from
promoting or demoting any particular employee (or otherwise refrain from
reassigning such employee to a new position).
(h)Notwithstanding anything herein to the contrary, Purchasers agree to include
commitments to comply with the provisions of Section 8(a), (b), (c), (d) and (e)
in the commitments made by it in connection with the PUCT Filing; and agree to
request the PUCT to include such commitments in any final PUCT Order.
Section 9.Split Participant Agreement. Prior to, or on the date of the
Reorganized TCEH Spin-Off, Oncor shall enter into the Amended and Restated Split
Participant Agreement, substantially in the form attached to the Merger
Agreement, and any related agreements and plan amendments. Oncor shall not amend
the Amended and Restated Split Participant Agreement without the consent of
Parent, such consent not to be unreasonably withheld, delayed or conditioned.
Section 10.Indemnification; Directors’ and Officers’ Insurance.
(a)Nothing herein shall impair or restrict the ability of any Oncor Entity to
honor and perform any of its indemnification obligations to any Representative
under any Contract.
(b)Effective as of the Effective Time, each of Oncor Holdings and Oncor shall,
and the Surviving Company shall exercise all rights as a direct or indirect
equityholder of Oncor Holdings and Oncor to cause Oncor Holdings and Oncor to
comply with (i) any indemnification agreement between any Indemnified Party and
an Oncor Entity and (ii) the indemnification obligations and exculpation
provisions in the LLC Agreements as in effect as of date hereof.
(c)Nothing contained in this Letter Agreement shall be construed to prohibit the
Oncor Entities from obtaining, with the approval of their respective boards of
directors, and fully paying the premium for the extension of (i) the directors’
and officers’ liability coverage of the Oncor Entities’ existing directors’,
managers’ and officers’ insurance policies, and (ii) Oncor’s existing fiduciary
liability insurance policies, in each case for a claims reporting or discovery
period of at least six (6) years from and after the Purchase Closing Date with
respect to any claim related to any period of time at or prior to the Purchase
Closing Date, which policies may be issued by an insurance






Page 22

--------------------------------------------------------------------------------





carrier selected by the Oncor Entities and may contain terms, conditions,
retentions and limits of liability that are acceptable to the Oncor Entities in
their sole discretion with respect to any actual or alleged error, misstatement,
misleading statement, act, omission, neglect, breach of duty or any matter
claimed against a director or officer of any of the Oncor Entities by reason of
him or her serving in such capacity that existed or occurred at or prior to the
Purchase Closing Date (including in connection with this Letter Agreement or the
transactions or actions contemplated hereby); provided, that, the premiums for
the extension of such insurance policies shall not exceed 250% of the annual
premiums currently paid by the Oncor Entities for such insurance policies.
(d)If, within two years of the Purchase Closing Date, the Surviving Company or
any of its successors or assigns shall (i) consolidate with or merge into any
other corporation or entity and shall not be the continuing or surviving
corporation or entity of such consolidation or merger or (ii) transfer all or
substantially all of its properties and assets to any individual, corporation or
other entity, then, and in each such case, the Surviving Company or its
successors or assigns shall make, to the extent not provided for under
applicable Law, proper provisions so that the successors and assigns of the
Surviving Company, as the case may be, assume all of the obligations of the
Surviving Company set forth in this Section 10.
(e)The provisions of this Section 10 are intended to be for the benefit of, and
shall be enforceable by, each of the Indemnified Parties.
(f)The rights of the Indemnified Parties under this Section 10 shall be in
addition to any rights such Indemnified Parties may have under the certificate
of formation, operating agreement or comparable governing documents of any Oncor
Entity, or under any applicable Contracts or Laws. All rights to indemnification
and exculpation from liabilities for acts or omissions occurring at or prior to
the Purchase Closing Date and rights to advancement of expenses relating thereto
now existing in favor of any Indemnified Party as provided in the certificate of
formation, operating agreement or comparable governing documents of any Oncor
Entity or the Company or any existing indemnification agreement between such
Indemnified Party and any of the foregoing shall not be amended, repealed or
otherwise modified in any manner that would adversely affect any right
thereunder of any such Indemnified Party with respect to any acts or omissions
occurring at or prior to the Purchase Closing Date.
(g)To the extent that any Indemnified Parties are entitled to indemnification
under both this Letter Agreement and any other contract, agreement or instrument
(including the certificate of formation, operating agreement or comparable
governing documents of any Oncor Entity or the Company or any indemnification
agreement between such Indemnified Party and any of the foregoing) in respect of
any services performed by such Indemnified Party as a director, manager, or
officer of any of the Oncor Entities, the fact that any such contract, agreement
or instrument also provides for indemnification of such Indemnified Parties
shall not (i)


Page 23

--------------------------------------------------------------------------------





be construed to diminish or otherwise limit any right or remedy granted to such
Indemnified Parties hereunder or (ii) require that any other sources of
indemnification or available insurance be primary over the indemnification
obligations set forth in this Letter Agreement, any indemnification agreement
previously entered with the Indemnified Parties or in the organizational
documents of any Oncor Entity.
Section 11.Expenses. If the Purchase Transactions are consummated, all
reasonable, documented out-of-pocket costs and expenses of the Oncor Entities,
including those of its Representatives, incurred after the Approval Date in
connection with this Letter Agreement and the performance by the Oncor Entities
of their obligations hereunder shall be paid by Parent. If the Purchase
Transactions are not consummated and this Letter Agreement is terminated, twenty
percent (20%) of all reasonable, documented out-of-pocket costs and expenses
referred to in the immediately preceding sentence that are incurred during the
Interim Period shall be reimbursed by Parent concurrently with the termination
of this Letter Agreement; provided, however, that the amount of costs and
expenses that Parent shall be obligated to reimburse pursuant to this sentence
shall not in the aggregate exceed $5,000,000 (or such greater amount to which
Parent may agree in writing after the date hereof).
Section 12.Notice of Current Events.
(a)At all times during the Interim Period, each of the parties hereto shall
notify the other parties hereto orally and in writing upon: (i) receipt of any
written communication from any Person that is a party to an Oncor Material
Contract alleging that the consent of such Person (or another Person) is
required in connection with the Purchase Transactions; (ii) becoming aware of
any occurrence, or non-occurrence, of any event that, individually or in the
aggregate, would cause any of the representations or warranties of such party or
parties contained in this Letter Agreement to be untrue or inaccurate in any
material respect; or (iii) becoming aware of any failure of any such party to
comply with or satisfy, in any material respect, any covenant, condition or
agreement to be complied with or satisfied by it pursuant to this Letter
Agreement.
(b)Parent shall notify Oncor Holdings and Oncor in writing as promptly as
practicable (but in no event later than 24 hours) after the termination of the
Merger Agreement and/or the Plan of Reorganization by any party thereto.
Section 13.Financing.
(a)During the Interim Period, Oncor Holdings and Oncor each agree to use
reasonable best efforts to provide, and to use reasonable best efforts to cause
their Subsidiaries and their respective officers and Representatives to provide,
reasonable cooperation in connection with the arrangement of any debt or equity
issuance contemplated by the Merger Agreement or the Plan of Reorganization
(each, a


Page 24

--------------------------------------------------------------------------------





“Financing”) (provided that Parent shall use reasonable best efforts to provide
Oncor Holdings and Oncor with notice of any information needed by Parent as soon
as reasonably practicable), which cooperation shall be limited to the following:
(i) participation by appropriate members of senior management of the Oncor
Entities, which participation will be limited to providing Oncor financial and
operational information in meetings, presentations, road shows, due diligence
sessions, and sessions with prospective lenders, investors and rating agencies,
in each case, at mutually agreeable times and locations and upon reasonable
notice; (ii) providing information in its control to Purchasers that is
necessary for Purchasers to prepare materials for rating agencies and rating
agency presentations, offering documents, private placement memoranda, bank
information memoranda, prospectuses and similar documents required in connection
with any such Financing, together with customary authorization letters
authorizing the distribution of Oncor information to prospective lenders or
investors; (iii) furnishing (A) all information and data reasonably requested by
Parent to prepare all pro forma financial statements required in connection with
any Financing and (B) all financial statements and financial data of the type
and form required by Regulation S-X and Regulation S-K under the Securities Act
for offerings of debt or equity securities on a registration statement on Form
S-3 or Form S-4 under the Securities Act (which, for the avoidance of doubt,
information with respect to assets, liabilities, revenue and EBITDA with respect
to non-guarantors in the aggregate shall be provided) solely to the extent
necessary to consummate the Financing, including all information required to be
incorporated therein (subject to exceptions customary for a private Rule 144A
offering) (the information required to be delivered pursuant to this clause
(iii) the “Required Financial Information”); (iv) using reasonable best efforts
to assist Parent and the lenders and investors for such Financing or their
respective Affiliates in obtaining corporate, facilities and securities ratings,
as applicable, in connection with the Financing prior to the launch of the
Financing; (v) providing information in its control that is necessary for the
preparation of customary schedules and exhibits in connection with the
Financing; (vi) furnishing Parent and its Affiliates and the lenders or
investors or their respective Affiliates providing or arranging Financing
promptly, in a timely manner, with all documentation and other information which
any lender or investor has reasonably determined is required by regulatory
authorities in connection with such Financing under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act (which cooperation shall be required notwithstanding
the reasonable best efforts standard required of Oncor Holdings and Oncor
above), (vii) providing customary management representation letters to the
independent auditors and causing Oncor’s independent auditors to cooperate in
connection with the Financing (including providing accountants’ comfort letters
and consents from Oncor’s independent auditors to the extent required in
connection with the Financing); and (viii) otherwise assisting Parent to satisfy
any express conditions precedent to the Financing which require Oncor
information, provided that with respect to the foregoing clauses (i)-(viii), (A)
Oncor shall not be required to endorse


Page 25

--------------------------------------------------------------------------------





any particular strategy or structure, (B) the Purchasers shall be responsible
for any projections, (C) such requested cooperation shall not unreasonably
interfere with the ongoing operations of any Oncor Entity, (D) no Oncor Entity
shall be required to pay any commitment or other similar fee or incur any other
liability or obligation in connection with the Financing, (E) other than
customary authorization letters, no Oncor Entity or any of their respective
officers, directors, or employees shall be required to execute or enter into or
perform any agreement with respect to the Financing that is not contingent upon
the Closing or that would be effective prior to the Purchase Closing Date nor
prepare any pro forma financial statements, (F) Persons who are on the board of
directors or the board of managers (or similar governing body) of any Oncor
Entity prior to the Purchase Closing Date in their capacity as such shall not be
required to pass resolutions or consents to approve or authorize the execution
of the Financing, and (G) no Oncor Entity or any of their respective officers,
directors, or employees shall be required to execute any solvency certificate in
connection with the Financing. Nothing contained in this Section 13 or otherwise
shall require any Oncor Entity to be an issuer or other obligor with respect to
the Financing.
(b)During the Interim Period, it is understood that Parent may seek to market
and consummate all or a portion of the Financing (the date of any such issuance,
an “Early Financing Date”). In this regard, and for the avoidance of doubt,
Oncor Holdings and Oncor acknowledge that their cooperation obligations set
forth in Section 13(a) include the obligation to use their reasonable best
efforts to cooperate with any such efforts, provided such cooperation
obligations are limited to those set forth in Section 13(a).
(c)Notwithstanding anything herein to the contrary, none of the Oncor Entities
or their respective Representatives shall be required to take any action that
would subject such Person to actual or potential liability, to bear any cost or
expense or to pay any commitment or other similar fee or make any other payment
or incur any other liability or provide or agree to provide any indemnity in
connection with the Financing or their performance of their respective
obligations under this Section 13 or any information utilized in connection
therewith. Parent shall indemnify and hold harmless the Oncor Entities and their
respective Representatives from and against any and all Costs suffered or
incurred by them in connection with the arrangement of the Financing and the
performance of their respective obligations under this Section 13 and any
information utilized in connection therewith (other than Costs arising from any
untrue statement of a material fact in information provided by any Oncor Entity
or any omission of a material fact required to be stated in such information or
necessary in order to make such information not misleading). Parent shall,
promptly upon request of Oncor Holdings or Oncor, reimburse any Oncor Entity for
all reasonable and documented out-of-pocket costs and expenses incurred by such
Oncor Entity (including those of its Representatives) in connection with the
cooperation required by


Page 26

--------------------------------------------------------------------------------





this Section 13. Each of Oncor Holdings and Oncor hereby consents to the use of
the logos of the Oncor Entities in connection with the Financing; provided that
such logos are used solely in a manner that is not intended to or reasonably
likely to harm or disparage any Oncor Entity or the reputation or goodwill of
any Oncor Entity.
Section 14.IPO Conversion.
(a)The Oncor Entities acknowledge that the Purchasers have advised it that,
under the terms of the Merger Agreement, the Company has agreed, if requested by
Parent, to deliver notice to the Oncor Entities of its intention to pursue an
IPO Conversion.
(b)Without modifying the obligations of the Oncor Entities otherwise contained
in this Letter Agreement, Oncor hereby agrees to cooperate with Parent and
provide Parent with such information within Oncor’s control as is reasonably
necessary for Parent to prepare or plan for the actions to be required by the
IPO Conversion Plan as and when reasonably requested by Parent. The parties to
this Letter Agreement acknowledge that the Oncor Entities have not agreed to
approve or to implement the IPO Conversion Plan to the extent (if at all) such
approval or implementation is required by the LLC Agreements or the Investors
Rights Agreement.
(c)During the Interim Period, each of the Oncor Entities shall, and shall cause
each of their respective Representatives to, provide all assistance and
cooperation reasonably requested by Parent in connection with the preparation of
a Registration Statement and the related Prospectus and to use their respective
reasonable best efforts (i) to cause appropriate officers, agents and employees
of the Oncor Entities (A) to assist with the preparation of a Registration
Statement, a Prospectus and other offering documents, projections and similar
documents in connection therewith, (B) to furnish Parent with, and authorize the
inclusion in a Registration Statement and the related Prospectus of, financial
statements and operating, financial and other pertinent information regarding
the Oncor Entities as may be reasonably requested by Parent to consummate an IPO
of IPO Securities (as defined in Exhibit B) and the registration of the
securities to be issued in connection therewith pursuant to the Registration
Statement, (C) to participate in a reasonable number of customary due diligence
and drafting sessions with Parent and its Representatives, (D) to participate in
meetings with potential purchasers of such securities, if requested by Parent,
which participation will be limited to providing Oncor financial and operational
information at such meetings and (E) to take such other actions within its
control as are necessary for Parent to seek consummation of an IPO of IPO
Securities and the registration of the IPO Securities, and (ii) to cause the
independent certified public accountants of the Oncor Entities to provide
assistance to Parent, including providing consent, on a customary basis, to
Parent to use their audit reports relating to the Oncor Entities and to provide
any necessary “comfort letters” and to prepare and deliver other customary
documents and instruments.


Page 27

--------------------------------------------------------------------------------





(d)Parent shall indemnify and hold harmless the Oncor Entities and their
respective Representatives from and against any and all Costs suffered or
incurred by them in connection with (i) this Section 14 or (ii) the IPO
Conversion Plan, other than, in each case, (A) any Costs arising from a breach
by any Oncor Entity of its obligations under this Letter Agreement (including
under this Section 14) with respect to such matters, (B) any out-of-pocket costs
and expenses of the Oncor Entities incurred in connection with this Letter
Agreement that would trigger reimbursement by Parent under the second sentence
of Section 11 but for which such amounts exceed the cap included in that
sentence (without affecting Parent’s obligations under Section 13(c) or this
Section 14(d) to indemnify the Oncor Entities and their respective
Representatives from and against other forms of Costs provided therein), and (C)
any Costs that (x) are incurred in connection with the actions provided for in
Section 14(c) and (y) arise from any untrue statement of a material fact in
information provided by any Oncor Entity, or any omission of a material fact
required to be stated in such information or necessary in order to make such
information not misleading.
(e)Notwithstanding clauses (a) through (c) of this Section 14, (A) Oncor is not
endorsing the IPO Conversion Plan, (B) Oncor shall not be responsible for any
projections included in the Registration Statement and the related Prospectus
(provided that any information relating to such projections provided by any of
the Oncor Entities is not misleading and does not omit any material fact), (C)
any cooperation requested by the Purchasers pursuant to this Section 14 shall
not unreasonably interfere with the ongoing operations of any Oncor Entity and
(D) no Oncor Entity shall be required to pay any commitment or other similar fee
or incur any other liability or obligation in connection with the IPO Conversion
Plan and the issuance of securities in connection therewith. Nothing contained
in this Section 14 shall require any Oncor Entity to be an issuer or other
obligor with respect to the IPO Conversion or IPO.
Section 15.Headquarters. From and after the Purchase Closing Date, the Surviving
Company shall cause the Oncor Entities to maintain their headquarters in Dallas,
Texas.
Section 16.Resignation of Directors; Special Members.
(a)By this Agreement, each Independent Director who serves on the board of
directors of (i) Oncor Holdings and/or (ii) Oncor, has each agreed to submit
their resignations, in the exercise of their fiduciary duties, from the boards
of Oncor Holdings and Oncor, such resignations to be effective as of the
Effective Time, so long as the following conditions have been met: (i) the board
of directors of the Company and the EFIH Disinterested Director (if the Merger
Agreement or the Purchase Transactions are designated as a conflict matter by
the board of directors of EFIH), have provided their prior written consent to
such resignations at least seven (7) days prior to the Effective Time; (ii) the
Bankruptcy Court has entered an order approving


Page 28

--------------------------------------------------------------------------------





the Merger Agreement with Parent and Merger Sub and has confirmed the Plan of
Reorganization; (iii) the PUCT Approval has been obtained; and (iv) the PUCT has
not expressly objected to the resignations.
(b)At least seven (7) days prior to the Effective Time, Parent shall submit for
consideration by the Nominating Committee of Oncor Holdings (the “Nominating
Committee”) its designees to serve as directors on the boards of Oncor Holdings
and Oncor; and at least three (3) days prior to the Effective Time, the
Nominating Committee shall consider those designees pursuant to the LLC
Agreements of Oncor Holdings and Oncor, including those designated by Parent to
serve as replacement Special Independent Directors (as defined in the applicable
LLC Agreement).
(c)At least one (1) day prior to the Effective Time, the Nominating Committee
shall direct Oncor Holdings in writing to fill, and Oncor Holdings shall fill,
the vacancies on the board of Oncor that will be created by the resignations of
the Independent Directors with Parents’ designees that have been considered and
approved by the Committee, all such appointments to be effective immediately
upon the effectiveness of the resignations of the current Independent Directors.
(d)The Nominating Committee shall appoint Parents’ designees to serve as
directors of the board of Oncor Holdings, including the designations of
directors as Special Independent Directors, all such appointments to be
effective immediately upon the effectiveness of the resignations of the current
Independent Directors.1 
(e)By this Agreement, each of the Special Members (as defined in the Oncor
Holdings LLC Agreement) of Oncor Holdings shall resign as Special Member. Such
Special Members has agreed to submit their resignation as Special Members, such
resignation to be effective as of the Effective Time, so long as: (i) the board
of directors of the Company and the EFIH Disinterested Director (if the Merger
Agreement or the Purchase Transactions are designated as a conflict matter by
the board of directors of EFIH) have provided their prior written consent at
least seven (7) days prior to the Effective Time; (ii) the Bankruptcy Court has
entered an order approving the Merger Agreement with Parent and Merger Sub and
has confirmed the Plan of Reorganization; (iii) the PUCT Approval has been
obtained; (iv) the PUCT has not expressly objected to the resignations; and (v)
the designees of Parent have executed a counterpart to the Oncor LLC Agreement
joining as a Special Member effective as of such resignation.


________________________
11 Section 11 of the Oncor Holdings LLC Agreement has the Nominating Committee
appointing the IDs at Oncor Holdings.


Page 29

--------------------------------------------------------------------------------





Section 17.Miscellaneous.
(a)Survival. This Section 17 and the covenants and agreements of the parties
hereto contained in Section 8 (Employee Benefits), Section 10 (Indemnification;
Directors’ and Officers’ Insurance), Section 11 (Expenses), Section 13(c)
(Financing), Section 14(d) (IPO Conversion) and Section 15 (Headquarters) and
the Confidentiality Agreement shall survive the consummation of the Purchase
Transactions. This Section 17 and the covenants and agreements of the parties
hereto contained in Section 11 (Expenses), Section 13(c) (Financing), Section
14(d) (IPO Conversion) and the Confidentiality Agreement shall survive the
termination of this Letter Agreement. Subject to the foregoing, all other
representations, warranties, covenants and agreements in this Letter Agreement
shall not survive the consummation of the Merger.
(b)Modification or Amendment. Subject to the provisions of the applicable Laws,
at any time prior to the Purchase Closing Date, the parties hereto may modify or
amend this Letter Agreement, by written agreement executed and delivered by duly
authorized officers of the respective parties.
(c)Counterparts. This Letter Agreement may be executed in any number of
counterparts (including by electronic means), each such counterpart being deemed
to be an original instrument, and all such counterparts taken together
constituting one and the same agreement.
(d)GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL.
(i)THIS LETTER AGREEMENT, TOGETHER WITH ANY CLAIM, DISPUTE, REMEDY OR LEGAL
PROCEEDING ARISING FROM OR RELATING TO THIS LETTER AGREEMENT OR ANY RELIEF OR
REMEDIES SOUGHT BY ANY PARTY HERETO, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. Each of the
parties hereto (A) submits to the exclusive jurisdiction of any state or federal
court sitting in Dallas County, Texas in any action or proceeding arising out of
or relating to this Letter Agreement, (B) agrees that all claims in respect of
such action or proceeding may be heard and determined in any such court and (C)
agrees not to bring any action or proceeding arising out of or relating to this
Letter Agreement (whether on the basis of a claim sounding in contract, equity,
tort or otherwise) in any other court. Each of the parties hereto agrees that a
final judgment (subject to any appeals therefrom) in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each of the parties
hereto hereby irrevocably and unconditionally waives, to the fullest


Page 30

--------------------------------------------------------------------------------





extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Letter Agreement or the Purchase Transactions in any
court specified in accordance with the provisions of this Section 17(d)(i). Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court. Each of the parties hereto hereby irrevocably
and unconditionally consents to service of process in the manner provided for
notices in Section 17(e). Nothing in this Letter Agreement will affect the right
of any party to this Letter Agreement to serve process in any other manner
permitted by Law.
(ii)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (W) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (X) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (Y) EACH
PARTY MAKES THIS WAIVER VOLUNTARILY, AND (Z) EACH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS LETTER AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 17(d)(ii).
(e)Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by email or
overnight courier:
If to Oncor Holdings or Oncor:


Oncor Electric Delivery Holdings Company LLC
1616 Woodall Rodgers Freeway
Dallas, Texas 75202
Attention:
E. Allen Nye, Jr.
 
Kevin R. Fease
 
Michael L. Davitt
Email:
allen.nye@oncor.com
 
kevin.fease@oncor.com
 
michael.davitt@oncor.com



Page 31

--------------------------------------------------------------------------------







with copies (which shall not constitute notice) to:
 
Jones Day
222 East 41st Street
New York, New York 10017
 
Attention:
Corinne Ball
Email:
cball@jonesday.com
 
 
and
 
 
 
Jones Day
2727 North Harwood Street
Dallas, Texas 75201
 
Attention:
Patricia J. Villareal
Email:
pjvillareal@jonesday.com
 
 
If to Parent or Merger Sub:
 
NextEra Energy, Inc.
700 Universe Blvd.
Juno Beach, FL 33408
Attention: Mark Hickson
                 Charles Sieving
Email: Mark.hickson@nexteraenergy.com
Charles.sieving@nexteraenergy.com
 
with copies (which shall not constitute notice) to:
 
 
Chadbourne & Parke LLP
1301 Avenue of the Americas
New York, NY 10019
Attention:
Howard Seife
William Greason
Email:
hseife@chadbourne.com
wgreason@chadbourne.com



or to such other persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; three (3) Business Days
after deposit in the mail, if sent by registered or certified mail; upon receipt
if sent by email and received by 5:00 pm (Eastern Time), on a Business Day
(otherwise the next Business Day) (provided


Page 32

--------------------------------------------------------------------------------





that if given by email such notice, request, instruction or other document shall
be followed up within one (1) Business Day by dispatch pursuant to one of the
other methods described herein); or on the next Business Day after deposit with
an overnight courier, if sent by an overnight courier.
(f)Termination. This Letter Agreement may be terminated at any time prior to the
closing of the Purchase Transactions, (i) by mutual written consent of the
parties hereto, (ii) automatically, and without any action of any of the parties
hereto, upon (A) any valid termination of the Merger Agreement by any party
thereto or (B) the withdrawal of the Plan of Reorganization or any event that
renders the Plan of Reorganization or an order approving the Plan of
Reorganization null or void, (iii) by Oncor Holdings, if the Board of Directors
of Oncor Holdings determines in good faith after consultation with its outside
financial advisors and outside legal counsel, and based on the advice of such
counsel, that proceeding with this Letter Agreement would be inconsistent with
its applicable fiduciary duties or (iv) by Oncor, if the Board of Directors of
Oncor determines in good faith after consultation with its outside financial
advisors and outside legal counsel, and based on the advice of such counsel,
that proceeding with this Letter Agreement would be inconsistent with its
applicable fiduciary duties.
(g)Entire Agreement. This Letter Agreement and the Confidentiality Agreement
embody the entire agreement and understanding of the parties in respect of the
subject matter contained herein and supersedes all prior agreements and
understandings between the parties with respect to such subject matter. The
parties hereby further represent that, in entering into this Letter Agreement
(i) they have been represented and advised by counsel in connection with this
Letter Agreement, which they have entered into voluntarily and of their own
choice, and not under coercion or duress; (ii) they are relying upon their own
knowledge and the advice of counsel; (iii) they knowingly waive any claim that
this Letter Agreement was induced by any misrepresentation or nondisclosure
which could have been or was discovered before signing this Letter Agreement;
and (iv) they knowingly waive any right to rescind or avoid this Letter
Agreement based upon presently existing facts, known or unknown.
(h)Severability. The provisions of this Letter Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Letter Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Letter Agreement and the application of
such provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or






Page 33

--------------------------------------------------------------------------------





unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction.
(i)Assignment. This Letter Agreement shall not be assignable by operation of law
or otherwise without the written consent of the non-assigning parties hereto.
Any purported assignment in violation of this Letter Agreement is void.
(j)No Third Party Beneficiaries. Except as provided in Section 10
(Indemnification; Directors’ and Officers’ Insurance), Section 11 (Expenses),
Section 13(c) (Financing), Section 14(d) (IPO Conversion), Parent, Merger Sub,
Oncor Holdings and Oncor hereby agree that their respective representations,
warranties and covenants set forth herein are solely for the benefit of the
other parties hereto, in accordance with and subject to the terms of this Letter
Agreement, and this Letter Agreement is not intended to, and does not, confer
upon any Person other than the parties hereto any rights or remedies hereunder,
including the right to rely upon the covenants set forth herein. Without
limiting the generality of the foregoing, the Company and EFIH shall not have
any right to rely on or enforce any of the representations, warranties,
covenants or agreements set forth herein.
(k)Specific Performance; Limitation of Damages. The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Letter Agreement were not performed in accordance with their specific terms or
were otherwise breached. Accordingly, each of the parties shall be entitled to
specific performance and injunctive relief (but not any other form of equitable
relief) to prevent or remedy breaches of this Letter Agreement, without the
proof of irreparable damage or any actual damages or losses whatsoever. Without
limiting the foregoing, the parties hereto agree that a party hereto may not
assert that another party to this Letter Agreement is in breach of this Letter
Agreement unless such non-breaching party provides the purported breaching party
with written notice of such allegation within five (5) Business Days of the
non-breaching party or its Affiliates first becoming aware of such purported
breach. Prior to the non-breaching party seeking an injunction pursuant to this
Section 17(k), the purported breaching party shall have five (5) Business Days
after receiving such notice to cure any such breach. Within that five (5)
Business Day period, the parties to this Letter Agreement also agree that senior
management-level designees of each party shall meet and confer in an attempt to
resolve any claim of a breach. Each party irrevocably agrees to waive any
requirement for the security or posting of any bond in connection with such
specific performance or injunctive relief. Regardless of any other provision in
this Letter Agreement, the Merger Agreement, and/or any related transaction, the
parties specifically agree that neither Oncor, Oncor Holdings, or their
Representatives, nor Parent or Merger Sub shall be held liable in any event for
monetary damages hereunder; provided that Parent and/or Merger Sub agree that
they may be held liable for monetary damages for a breach of their obligations
under Sections 11, 13(c) and






Page 34

--------------------------------------------------------------------------------





14(d). Each party also agrees that in the event that Parent or Merger Sub
asserts any claim against the Oncor Entities or their Representatives based upon
or reflecting in any manner any provisions of the Merger Agreement and/or
related documents, such claim, if any will be subject to and limited by this
Section 17(k). Notwithstanding anything to the contrary in this Letter
Agreement, in no event shall any party hereto or their Representatives be liable
to any other party hereunder for any punitive, incidental, consequential,
special or indirect damages, including loss of future revenue or income or
opportunity, relating to the breach or alleged breach of this Letter Agreement.
(l)Interpretation; Construction. The headings herein are for convenience of
reference only, do not constitute part of this Letter Agreement and shall not be
deemed to limit or otherwise affect any of the provisions hereof. Where a
reference in this Letter Agreement is made to a section or exhibit, such
reference shall be to a section of or exhibit to this Letter Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Letter Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “hereto,” “hereby,” “herein” and
“hereunder” and words of similar import when used in this Letter Agreement shall
refer to this Letter Agreement as a whole and not any particular provision of
this Letter Agreement. The words “will” and “shall” have the same meaning. The
parties have participated jointly in negotiating and drafting this Letter
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Letter Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Letter Agreement. As used herein, the phrase “previously disclosed” (and
any variations thereof) shall refer to the applicable disclosure contained in
(i) the Company Disclosure Letter delivered to the Purchasers by the Company in
connection with the Merger Agreement and (ii) a disclosure letter delivered to
the Purchasers on the date hereof in connection with this Letter Agreement,
provided, in each case, that the relevance of such disclosure to the applicable
provisions of this Letter Agreement is readily apparent from the face of such
disclosure.
(m)Effectiveness. Notwithstanding anything herein to contrary except as set
forth in the proviso below, the obligations of Oncor and Oncor Holdings
hereunder will not be effective unless and until the Approval Date occurs;
provided, however, until the effectiveness of Oncor and Oncor Holdings’
obligations hereunder as of the Approval Date, each of the Oncor Entities shall
conduct, in all material respects, their and their respective Subsidiaries’
businesses in the ordinary course of business consistent with the 2016-2017
Plan.
[Signature Page Follows]




Page 35

--------------------------------------------------------------------------------








If the parties are in agreement with the terms of this Letter Agreement, please
execute one copy of this Letter Agreement in the space provided below and return
it to the undersigned, whereupon this Letter Agreement will represent the
binding agreement of the parties hereto.
Very truly yours,
ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC
 
 
 
 
By:
 
Name:
 
Title:
 
 
 
 
 
 
 
 
 
ONCOR ELECTRIC DELIVERY COMPANY LLC
 
 
 
 
By:
 
Name:
 
Title:
 





--------------------------------------------------------------------------------







AGREED TO AND ACCEPTED
as of the date first set forth above:
 
 
NEXTERA ENERGY, INC.
 
 
 
 
By:
 
Name:
James L. Robo
 
 
Title:
Chairman, President and Chief Executive Officer
 
 
 
 
 
 
 
 
EFH MERGER CO., LLC
 
 
 
 
By:
 
Name:
James L. Robo
Title:
Chief Executive Officer









--------------------------------------------------------------------------------






Exhibit A
Definitions
Capitalized terms used in this Letter Agreement without definition shall have
the following respective meanings:
“2007 Separation Agreement” means the Separation Agreement, dated October 10,
2007, by and between TXU Corp. and Oncor Holdings.
“Actions” means any civil, criminal or administrative actions, suits,
complaints, enforcement actions, penalty assessments, claims, hearings,
arbitrations, investigations, inquiries, audits or other proceedings (formal or
informal, public or non-public).
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, such
Person.
“Bankruptcy and Equity Exception” means the bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
“Benefit Plan” means all material benefit and compensation plans, programs,
policies or arrangements covering Oncor Employees, including “employee benefit
plans” within the meaning of Section 3(3) of ERISA and deferred compensation,
change in control, severance, stock option, stock purchase, stock appreciation
rights, stock based, incentive and bonus plans, agreements, employment
agreements (but only such employment agreements that would reasonably be
expected to provide for annual compensation of $100,000 or more), programs,
policies or arrangements sponsored, contributed to, or entered into by Oncor
Holdings or Oncor or their Subsidiaries.2 
“Business Day” means any day ending at 11:59 p.m. (Eastern Time) other than a
Saturday or Sunday or a day on which banks are required or authorized to close
in New York, New York.
“Chapter 11 Cases” means the voluntary cases of the Debtors under chapter 11 of
title 11 of the United States Code, 11 U.S.C. § 101 et seq. in the Bankruptcy
Court.
“Confidentiality Agreement” means the confidentiality agreement, dated as of
June 1, 2016, among Parent, the Company, EFIH and, pursuant to a Joinder
Agreement, dated as of June 1, 2016, Oncor.
“Contract” means an agreement, lease, license, franchise, contract, note,
mortgage, indenture, credit agreement, arrangement or other obligation.




________________________
2 Note to Draft: Oncor HR confirming that language is consistent with Oncor
plans.






--------------------------------------------------------------------------------





“control” (including the correlative terms “controlling”, “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Costs” means any costs or expenses (including reasonable attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities.
“Debtors” means, collectively, the Company, EFIH and certain entities in which
the Company, directly or indirectly, holds an equity interest, that commenced
voluntary cases under chapter 11 of title 11 of the United States Code, 11
U.S.C. § 101 et seq.
“Environment” means any and all ambient air, indoor air, surface water and
groundwater (including navigable water and wetlands), the land surface or
subsurface strata or sediment and flora and fauna.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Governmental Request or Order” means any formal or informal request, action,
Law, directive or order (whether temporary, preliminary or permanent), whether
written or not, made, enacted, issued, promulgated, enforced or entered by any
court, other Governmental Entity of competent jurisdiction, or governmental
authority, including without limitation the PUCT, ERCOT, FERC, the Texas
Reliability Entity, the Office of the Attorney General of Texas, or any
Representative thereof.
“Indemnified Parties” means directors, managers and officers of the Oncor
Entities.
“Investor Rights Agreement” means the Investor Rights Agreement, dated as of
November 5, 2008, among Oncor and certain of its direct and indirect
equityholders.
“IPO Conversion” has the meaning ascribed to such term in the Investor Rights
Agreement.
“IPO Conversion Plan” means the plan attached hereto as Exhibit B, as amended,
modified or supplemented from time to time in a manner consistent with the terms
of the Investor Rights Agreement.
“IRS” means the Internal Revenue Service.
“Knowledge” means, when used with respect to Oncor Holdings and Oncor, the
actual knowledge after reasonable inquiry of Robert S. Shapard, David M. Davis,
Allen Nye, James A. Greer, Walter Mark Carpenter and Deborah L. Dennis.












--------------------------------------------------------------------------------





“Law” means any federal, state, local or foreign law, statute or ordinance,
common law, or any rule, regulation, legally binding standard, judgment, order,
writ, injunction, decree, arbitration award, agency requirement or License of
any Governmental Entity.
“Lenders” means the lenders who are party to the Debt Commitment Letter.
“License” means all permits, certifications, approvals, registrations,
clearances, consents, authorizations, franchises, variances, exemptions and
orders issued or granted by a Governmental Entity.
“Lien” means any lien, charge, pledge, security interest, claim or other
encumbrance.
“Merger” means the merger of the Company with and into Merger Sub pursuant to
the Merger Agreement.
“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.
“Plan Support Agreement” means the Plan Support Agreement, dated as of the date
hereof, among Parent, the Debtors and certain of their creditors and other
persons pursuant to which each of the parties thereto has agreed, among other
things, to support the Plan of Reorganization.
“Private Letter Ruling” means a private letter ruling to be issued by the IRS
with respect to the Reorganized TCEH Spin-Off.
“Prospectus” means the final prospectus contained in any Registration Statement
at the date and time as of which the Registration Statement, or the most recent
post-effective amendment thereto, is declared effective by the SEC (including
information, if any, omitted pursuant to Rule 430A and subsequently provided
pursuant to Rule 424(b) under the Securities Act), and any amended form of such
prospectus provided under Rule 424(b) under the Securities Act or contained in a
post-effective amendment to the Registration Statement.
“Registration Statement” means the Registration Statement to be filed with the
SEC relating to the securities to be issued in connection with the Merger, any
Financing, pursuant to the IPO Conversion Plan or in connection with the other
transactions contemplated by the Merger Agreement.
“Reorganized TCEH” means a new subsidiary of TCEH formed by TCEH pursuant to the
Plan of Reorganization.














--------------------------------------------------------------------------------





“Reorganized TCEH Spin-Off” means the distribution by, or caused by, TCEH of all
of the outstanding equity interests in Reorganized TCEH in a manner consistent
with the Private Letter Ruling and the Plan of Reorganization.
“Ruling Request” means the written request, dated June 10, 2014, filed with the
IRS by the Company, on behalf of the Debtors, that the IRS issue a Private
Letter Ruling to the Company addressing the qualification of the Reorganized
TCEH Contributions and the Reorganized TCEH Spin-Off as a “reorganization”
within the meaning of Sections 368(a)(1)(G), 355 and 356 of the Code and certain
other matters.
“SEC” means the U.S. Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or other ownership interests having by their
terms ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions, is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries.
“Tax” (including, with correlative meaning, the term “Taxes”) includes (1) all
federal, state, local and foreign income, profits, franchise, gross receipts,
environmental, margin, customs duty, capital stock, severances, stamp, payroll,
sales, employment, unemployment, disability, use, property, withholding, excise,
production, value added, occupancy and other taxes, duties or assessments of any
nature whatsoever, together with all interest, penalties and additions imposed
with respect to such amounts and any interest in respect of such penalties and
additions and (2) any liability in respect of the items described in clause (1)
payable by reason of contract, assumption, transferee or successor liability,
operation of Law, Treasury Regulations Section 1.1502-6(a) (or any analogous or
similar provision of state, local or foreign Law).
“Tax Return” includes all returns and reports (including elections,
declarations, disclosures, schedules, estimates and information returns)
required to be supplied to a Tax authority relating to Taxes.
“Termination Date” means the date on which the Merger Agreement is validly
terminated in accordance with its terms.
________________________




--------------------------------------------------------------------------------







Exhibit B
IPO Conversion Plan
The following constitutes the “IPO Conversion Plan” that is expected to be
implemented in connection with or following the Merger at the election of
NextEra Energy, Inc. (“Parent”) and its implementation shall constitute an “IPO
Conversion” as such term is defined in the Investor Rights Agreement. The IPO
Conversion Plan may be amended, modified or supplemented from time to time by
Parent subject to the prior written consent of the Company and EFIH (such
consent not to be unreasonably withheld, conditioned or delayed). Capitalized
terms used herein and not otherwise expressly defined shall have the meaning set
forth in the Agreement and Plan of Merger.


1.
Parent will form a new entity (“IPO Corp”), which will initially be wholly-owned
and controlled, either directly or indirectly through Affiliate(s), by Parent.

2.
IPO Corp will acquire a 100% controlling interest, and a minority economic
interest, in the Merger Sub, thereby indirectly owning a minority economic
interest in Oncor.

3.
Parent intends to cause IPO Corp to conduct an initial public offering (“IPO”)
of a class of securities of IPO Corp (“IPO Securities”), which will represent a
minority of the voting interests in IPO Corp and an indirect minority economic
interest in Oncor. Assuming no exercise of the TTI Conversion (defined below),
immediately after the IPO, Parent, either directly or indirectly through
Affiliate(s), will own the remainder of the voting interests and none of the
economic interests in IPO Corp.

4.
Pursuant to the Investor Rights Agreement, TTI will have the right to transfer
all or a portion of its LLC Units (as such term is defined in the Investor
Rights Agreement) in Oncor for securities of IPO Corp to reflect its
proportionate economic and voting rights in Oncor (the “TTI Conversion”).

5.
Parent will have right to exchange interests in Merger Sub for securities of IPO
Corp, including IPO Securities.

6.
Notwithstanding the IPO and/or the TTI Conversion, Parent will have control of
IPO Corp and Merger Sub, either directly or indirectly through Affiliate(s).







--------------------------------------------------------------------------------







Exhibit C
Key Regulatory Terms
This Exhibit C sets forth certain key terms and undertakings to be included in
the PUCT Filing in connection with the PUCT Approval and, to the extent
applicable, filings with other Governmental Entities in connection with the
Purchase Transactions (“Regulatory Filings”).
The specific terms and undertakings to be included in the Regulatory Filings
have not yet been determined and will depend on discussions among the parties
and with the rating agencies and the regulatory authorities. In general,
however, the Regulatory Filings would contain at least the following proposed
commitments.
Parent commits that:
1.
Existing EFH/EFIH Legacy Debt - it will extinguish all debt that resides above
Oncor at EFIH and EFH, reducing it to zero, immediately following the Closing.

2.
New Debt Solely Dependent on Oncor - it and its subsidiaries, other than Oncor,
will not incur, guarantee, or pledge assets in respect of any new debt that is
solely or almost entirely dependent on the revenues of Oncor without first
seeking PUCT approval. Parent and its Affiliates (other than Oncor) will provide
advance notice to potential lenders of new debt issued pursuant to the PUCT
approval received under this commitment of its corporate separateness from Oncor
and will obtain an acknowledgement of the separateness and non-petition
covenants in all such new debt instruments.

3.
Credit Rating - the current credit issuer/corporate ratings of Oncor will be
maintained or improved at the time of Closing. If, at any time from the date of
closing through December 31, 2020, Oncor’s issuer/corporate rating is not
maintained as investment grade by Standard & Poor’s, Moody’s, or Fitch credit
ratings agencies, Oncor shall not use the lower credit rating as a justification
for a higher regulatory rate of return.

4.
Reliability - for a period of five (5) years, for purposes of Substantive Rule
25.52, system average interruption duration index (“SAIDI”) and system average
interruption frequency index (“SAIFI”) standards should be calculated based on
Oncor’s forced interruption performance for years 2011, 2013, and 2014. Oncor’s
SAIDI standard should be 96.30667 and its SAIFI standard should be 0.94000.

5.
Interconnection Process - Oncor will continue to participate in discussions with
PUCT staff and customers to address implementing improvements to its
interconnection process.

6.
Headquarters/Management - Oncor will maintain headquarters and management in
Dallas County, Texas.

















--------------------------------------------------------------------------------





7.
Capital Expenditures - Oncor will fund capital expenditures in the amounts set
forth in Oncor’s current long range plan for five (5) years following the date
of the closing. Notwithstanding the preceding sentence, Oncor may reduce capital
spending due to conditions not under its control, including, without
limitations, siting delays, cancellations of projects by third parties, or
weaker than expected economic conditions as long as such conditions are reported
to the PUCT in Oncor’s annual earnings monitoring report.

8.
Non-ERCOT Assets - Oncor and Oncor Holdings will not own, operate or construct
capital assets outside of ERCOT without prior approval from the PUCT.

9.
Advisory Board - it will establish an advisory board of Texas residents that
will meet quarterly with the Chief Executive Officer of Oncor to discuss service
and other operational issues.

10.
Oncor Board of Directors - Parent will maintain a separate Board of Directors at
Oncor.

11.
Debt-to-Equity Ratio - Oncor’s debt will be limited so that its regulatory
debt-to-equity ratio (as determined by the PUCT) is at or below the assumed
debt-to-equity ratio established from time to time by the PUCT for ratemaking
purposes, which is currently set at 60% debt to 40% equity. The calculations of
the debt-to-equity ratio for purposes of this commitment will not include
goodwill resulting from the Merger.

12.
Rate Settlements - Oncor will comply with all terms and conditions imposed by
Oncor’s previous rate settlements.

13.
Rate Case - Oncor will file a general base rate case by July 1, 2017, unless
before that date a general base rate case has been initiated by Commission Staff
or some other party.

14.
Workforce - for two years after closing, each current Oncor employee who is
employed on the Closing Date, other than those identified in 17 below, will be
provided (i) a base salary or wage rate that is no less favorable than the base
salary or wage rate provided to such employee immediately prior to the Effective
Time, (ii) aggregate incentive compensation opportunities that are substantially
comparable in the aggregate to those provided to such employee immediately prior
to the Effective Time, and (iii) employee benefits that are substantially
comparable in the aggregate to those provided to such employee immediately prior
to the Effective Time, and Oncor will not implement any material involuntary
workforce reductions (with respect to either field or corporate personnel) of
Oncor employees.

15.
Collective Bargaining Agreement - with respect to any Oncor employee whose terms
and conditions of employment are covered by a collective bargaining agreement,
the terms and conditions of such employment will continue to be governed by the
terms of the applicable collective bargaining agreement, as may be modified from
time to time.













--------------------------------------------------------------------------------





16.
Employment Agreements - Oncor will honor any employment, severance, retention,
termination, and change in control arrangements of Oncor in accordance with
their terms.

17.
Change in Control - Each party hereto hereby acknowledges that, with respect to
specified executives of Oncor, (i) a “change in control” or “change of control”
within the meaning of each Assumed Plan in which such employee is a participant
or to which such employee is a party will occur as a result of the consummation
of the Purchase Transactions, and (ii) whether a termination of employment that
occurs with respect to such employee constitutes a termination for “good reason”
or “without cause” will be determined under the terms of such Assumed Plan.
Notwithstanding the foregoing, Oncor shall request each of such executives to
execute a valid and non-revocable waiver of his or her right to terminate his or
her employment for an event specified under items (c) and (f) of the definitions
of "Good Reason" specified in the Third Amended and Restated Oncor Executive
Change in Control Policy or "Good Reason" specified in the Oncor Amended and
Restated Key Employee Change in Control Plan, as applicable.

18.
Benefits - for Oncor employees who become participants in any employee benefit
plan of Parent or its Affiliates in connection with the Merger, the prior
service of those employees to an Oncor entity will generally be taken into
account, for purposes of eligibility and vesting thereunder.

19.
Code of Conduct - Oncor will comply with applicable laws and rules concerning
affiliate activities and will file a revised Code of Conduct that will
acknowledge that, for purposes of Oncor’s Code of Conduct, Gexa, certain NextEra
Energy Resources subsidiaries and any other Parent Affiliates will be considered
Texas competitive affiliates to the extent they provide services or sell
products in a competitive energy-related market in Texas.

20.
Transaction Costs - none of the fees and expenses of the Merger will be borne by
Oncor’s customers. Oncor further commits that it will not seek to include costs
of the Merger in its rates.

21.
Pledging of Assets - Oncor will not incur, guaranty, or pledge assets in respect
of any incremental new debt related to the Merger at the closing or thereafter.
Oncor’s assets shall not be pledged for any entity other than Oncor.

22.
Goodwill - any costs of goodwill of Parent or its Affiliates (including Oncor)
will not be included in rate base, cost of capital, or operating expenses in
future ratemaking Oncor related proceedings. Write-downs or write-offs of
goodwill will not be included in the calculation of net income for dividend
payment purposes.

23.
Inter-company Debt - Oncor will not enter into any inter-company debt
transactions with Affiliates of Parent following consummation of the Merger and
Oncor will not lend money to or borrow money from Parent or its Affiliates.















--------------------------------------------------------------------------------





24.
Separate Books and Records - Oncor will maintain accurate, appropriate, and
detailed books, financial records and accounts, including checking and other
bank accounts, and custodial and other securities safekeeping accounts that are
separate and distinct from those of Parent and its other Affiliates.

25.
Shared Credit Facilities - Oncor will not share any credit facility with Parent
or its Affiliates.

26.
Organizational Documents - the organizational documents of Oncor and any
modifications to those documents will not be inconsistent with any order
approving the Merger.

27.
Regulatory Modifications - until the Merger closes, Parent and Oncor agree to
request approval from the PUCT of any modifications or additions to the approved
commitments in this case by other regulatory bodies.

28.
Compliance Reports - for five (5) years post-closing, Oncor will file periodic
reports with the PUCT regarding compliance with these commitments. Such reports
will be filed at the same time as the annual earnings report under 16 Texas
Administrative Code § 25.73 is filed for Oncor. All unexpired commitments will
remain in effect after the end of the five-year reporting period and will expire
according to their own terms.

29.
Dividends - Oncor shall not make any distributions, dividends, or other payments
to Parent or its Affiliates without the prior approval of the PUCT at any time
that two or more of Standard & Poor’s, Moody’s, or Fitch credit rating agencies
determine that Oncor’s issuer/corporate credit rating is not investment grade.

30.
Separate Name - Oncor shall maintain a name and logo separate and distinct from
the names of its competitive Texas affiliates.

31.
No Recovery of Gexa Bad Debt - So long as Oncor is affiliated with Gexa, Oncor
will not seek to recover from its customers any costs incurred as a result of a
bankruptcy of Gexa.

32.
Bankruptcy Expense - Oncor will not seek recovery in rates of any expenses
related to EFH’s bankruptcy.







--------------------------------------------------------------------------------







Exhibit D
In addition to including the Key Regulatory Terms, the PUCT Approval application
will request, among other things, that the PUCT approve a change of control
transaction that, among other things:
•
does not (i) include any requirement, restriction, limitation or condition on
Parent’s ability to, directly or indirectly, appoint, remove and replace any
individual who serves from time to time on the board of directors of Oncor and
Oncor Holdings from time to time (and otherwise to fill vacancies on such boards
of directors) or the process for selection of directors or (ii) impose any
requirement, restriction or limitation on the qualifications for the directors
of the Oncor Entities (including the independence thereof);

•
except as provided in the Key Regulatory Terms, does not include any condition
that restricts or limits any of the Oncor Entities from making distributions or
dividends; and

•
involves or may involve the Minority Interest Acquisition and/or IPO Conversion
Plan.







--------------------------------------------------------------------------------







Exhibit E


Requests for Information


Robert S. Shapard
E. Allen Nye, Jr.
David M. Davis




--------------------------------------------------------------------------------







Exhibit F


Change of Control Individuals








Omitted


